DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of each female connector terminal comprises a power cable terminal and a control cable terminal, a male receptacle for accommodating the male connector terminal is disposed on either side of the connector body, each male connector terminal comprises a power cable terminal and a control cable terminal, two ends of the power cable are respectively connected to two power cable terminals, and two ends of the control cable are respectively connected to two control cable terminals; and the male connector terminals on either side of each lamp connector are electrically plug- connected to the female connector terminals of one modular unit, and in combination with all other elements of claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henrici et al. (US 2001/0024368), Zhou (US 2018/0119940), Melzner et al. (US 9,046,232), and Rosen et al. (U.S. 8,371,894) either individually or combined teach a modular lamp, comprising several modular units and lamp connectors, wherein the modular unit is a single lamp, and the lamp connector is configured to connect the modular units; the modular unit comprises a lamp housing, a power supply drive, a power cable, a control cable, female connector terminals, and an LED lamp bead plate, the power cable is connected to an external power supply, the power cable, the power supply drive, and the LED lamp bead plate are sequentially electrically connected to implement lighting, the power supply drive and the LED lamp bead plate are built in the lamp housing, a female receptacle for accommodating the female connector terminal is disposed on either side of the back of the modular unit, one female connector terminal is disposed in each female receptacle, the female connector terminals are configured to connect to different lamp connectors, the power cable terminal is connected to the power cable, and the control cable terminal is connected to the control cable; the lamp connector comprises a connector body, a power cable, a control cable, and male 
However, none of the cited references teach or suggest the allowable subject matter, as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833 

/EDWIN A. LEON/Primary Examiner, Art Unit 2833